Citation Nr: 0603238	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  04-04 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran had active duty for training from September 1962 
to March 1963, and served on active duty from April 1966 to 
May 1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).


FINDING OF FACT

The competent medical evidence reveals that the veteran 
requires insulin and is required to follow a restricted diet, 
but is not required to regulate his daily activities due to 
his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for an initial evaluation for service-connected 
diabetes mellitus, type II, in excess of 20 percent disabling 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to the initial rating 
decision, VA notified the veteran by a letter dated in 
December 2002 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran did not identify any private medical records that 
should be obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Although the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, a VA 
examination was not accorded the veteran in this case as none 
was required.  See 38 C.F.R. § 3.159(c)(4).  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes, however, that the current appeal is based on 
the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.

Service connection for diabetes mellitus, type II, was 
granted by a rating decision dated December 2002, and a 20 
percent evaluation was assigned under the provisions of 38 
C.F.R. § 4.119, Diagnostic Code 7913.  This rating 
contemplates diabetes mellitus that requires insulin and a 
restricted diet, or oral hypoglycemic agents and a restricted 
diet.  A 40 percent evaluation is for assignment when the 
diabetes mellitus requires insulin, restricted diet, and 
regulation of activities.  A 60 percent evaluation is for 
assignment when the diabetes mellitus requires all of those 
conditions for a 40 percent evaluation, plus evidence of 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Id. 

Review of the veteran's service medical records shows no 
evidence of abnormal blood sugar levels or other evidence of 
diabetes mellitus.  However, the veteran's service personnel 
records show that he had three separate period of service in 
Vietnam from 1966 to 1971.  Subsequent to service, VA 
treatment records from May 2002 through October 2003 show 
that the veteran currently follows a regimen of insulin 
injections twice daily.  They also show that the veteran 
attended diabetic education classes, and received 
instructions on a diet proper for diabetic individuals, as 
well as instructions on implementing an exercise regimen, to 
assist with weight loss and to minimize the effects of his 
diabetes mellitus and hypertension.  

The evidence of record shows that manifestations of the 
veteran's diabetes mellitus, type II, meet the criteria for a 
rating of 20 percent, as he requires insulin and a restricted 
diet.  However, a rating in excess of 20 percent is not shown 
by the evidence of record, as it has not been shown that the 
veteran requires insulin, a restricted diet, and regulation 
of his activities.  The veteran has repeatedly been 
instructed to engage in an exercise program to assist with 
weight loss, and thereby reduce the severity of 
symptomatology of his diabetes mellitus and hypertension.  
However, nowhere in the evidence of record does it state that 
the veteran is required to restrict his activities as a 
result of his diabetes mellitus.

In this case, the RO granted service connection, and 
originally assigned a 20 percent evaluation, for diabetes 
mellitus, type II, as of the date of receipt of the veteran's 
claim, i.e., April 30, 2002.  See 38 C.F.R. § 3.400 (2005).  
After review of the evidence, there is no medical evidence of 
record that would support a rating in excess of 20 percent at 
any time subsequent to the date of receipt of the veteran's 
claim.  Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 20 percent disabling for 
service-connected diabetes mellitus, type II, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


